Justice BOATRIGHT,
dissenting.
142 The majority abolishes the sudden emergency instruction in Colorado negligence law because it states that this legal principle's potential to mislead the jury greatly outweighs its minimal utility. Maj. op. at 134. Our earlier precedent rejected this view because we determined this doctrine was helpful to the jury. Nothing has changed since we reached this conclusion and stare decisis dictates that we continue to give effect to our earlier pronouncements. In addition, the majority found the trial court abused its discretion when it instructed the jury on the sudden emergency doctrine. Maj. op. at 114. I disagree. Hence, I respectfully dissent.
L.
143 The sudden emergency doctrine ree-ognizes "that a person confronted with sudden or unexpected cireumstances calling for immediate action is not expected to exercise the judgment of one acting under normal cireumstances." Young v. Clark, 814 P.2d 364, 365 (Colo.1991) (citing W.P. Keeton, et al., Prosser and Keeton on the Law of Torts § 33, at 196 (5th ed. 1984)). The majority accepts that the pattern instruction given by the trial court correctly informed the jury on the sudden emergency doctrine. Maj. op. at 9. Nevertheless, the majority questions the rationale behind providing a jury with a separate instruction concerning sudden emergencies. Maj. op. at 1127-33. It concludes that the potentially misleading characteristics of the sudden emergency instruction greatly outweigh its minimal utility, and it abolishes the doctrine. Maj. op. at T 34.
{44 Recently, this court addressed the applicability of the sudden emergency doctrine in a similar case, Kendrick v. Pippin, 252 PS3d 1052, 1059 (Colo.2011). In that case, we held that the trial court erroneously instructed the jury on the sudden emergency doctrine because it was unsupported by the facts. Id. at 1060. However, we explained that "[wlhere a party presents 'competent evidence ... that [she] was confronted with a sudden or unexpected occurrence not of the party's own making," the law entitles that party to a sudden emergency instruction." *933Id. at 1059 (quoting Young, 814 P.2d at 365) (second substitution in original). In so doing, we affirmed the doctrine's viability, which was consistent with the nearly sixty years of our jurisprudence that has passed since the doctrine was established in Ridley v. Young, 127 Colo. 46, 253 P.2d 433 (1953).
145 Kendrick is not our sole encounter with the sudden emergency doctrine since Ridley. In Young v. Clark, we analyzed the sudden emergency doctrine at length. 814 P.2d at 867-69. Our analysis addressed the majority's present concerns over the instruction's lack of utility and potential to mislead the jury. See id. at 867-68. However, unlike the majority today, we concluded that the sudden emergency doctrine remained viable. Id. at 869. We did not abandon the doctrine in the face of concerns over utility and possible juror confusion because we determined that the sudden emergency instruction clarifies the reasonable person standard for the jury's benefit:
[Clourts generally have denounced the usefulness of the sudden emergency instruction based upon a perceived hazard that the doctrine tends to elevate its principles above what is required to be proven in a negligence action, reasoning that even the wording of a well-drawn instruction intimates that ordinary rules of negligence do not apply to the cireumstances constituting the claimed sudden emergency.
Such reasoning, in our view, is based on unfounded assumptions about how jurors perceive an instruction explaining the relatively simplistic sudden emergency doe-trine. The pattern instruction used by Colorado courts ... is a clear statement of the doctrine and obligates the finder of the fact to do nothing more than apply the objective "reasonable person" standard to an actor in the specific context of an emer-geney situation. It thus does not operate to exeuse fault but merely serves as an explanation instruction, offered for purposes of clarification for the jury's benefit.
Id. at 867 (internal quotations and citations omitted). Hence, the majority's concerns are resolved by our established precedent in Young. In my view, no substantive changes have occurred since Young was decided in 1991 to invalidate its rationale or to support the abolition of the doctrine today.
[ 46 Under the principle of stare decisis, I would therefore leave the sudden emergency doctrine intact. Stare decisis is a fundamental principle of the rule of law. It serves to promote stability, certainty, and uniformity of judicial decisions, See In re Title, Ballot Title, Submission Clause, Summary for 1999-2000 No. 29, 972 P.2d 257, 262 (Colo.1999). Courts should follow the rule of law established in earlier cases unless clearly convinced that the rule was originally erroneous or is no longer sound because of changing conditions and that more good than harm will come from departing from precedent. People v. Blehm, 983 P.2d 779, 788 (Colo.1999). Although stare decisis is not an inflexible or immutable rule, departure from precedent should only occur "where sound reasons exist and where the general interests will suffer less by such departure than from strict adherence." - Creacy v. Indus. Comm'n, 148 Colo. 429, 488, 366 P.2d 384, 386 (1961).
147 The majority states that the instruction's potential to mislead the jury and its lack of substantial utility provide sound reasons to abolish the doctrine. Maj. op. at 34. However, these reasons were identified by the dissent in Young and then rejected by the majority. Young, 814 P.2d at 368; id. at 869-72 (Lohr, J., dissenting). Nothing has changed in the interim.
{48 The sudden emergency doctrine has been a viable part of our jurisprudence since Ridley was decided in 1953. Faced with the same concerns expressed by the majority today, we retained the sudden emergency doctrine in Young, and we implicitly reaffirmed the doctrine's viability in Kendrick. In my view, Ridley, Young, and Kendrick should be followed today. This case does not pose cireumstances in which that precedent need be overruled.
IL.
{49 The majority also concludes that the competent evidence produced at trial did not support the trial court's decision to instruct *934the jury on sudden emergency. Maj. op. at T 14. I disagree.
150 A trial court has a duty to properly instruct the jury on law applicable to the case if there is evidence in the record to support it. Garhart ex rel. Tinsman v. Columbia/Healthone, L.L.C., 95 P.3d 571, 588 (Colo.2004). We review an evidentiary finding by the trial court that sufficient evidence exists to justify giving a particular jury instruction for abuse of discretion. Steward Software Co. v. Kopcho, 266 P.3d 1085, 1087 (Colo.2011). A trial court's decision to give a particular instruction is an abuse of discretion only if manifestly arbitrary, unreasonable, or unfair. Day v. Johnson, 255 P.3d 1064, 1067 (Colo.2011). Under this standard, "[i]t is not nee-essary that we agree with the trial court's decision." General Steel Domestic Sales, LLC v. Bacheller, 2012 CO 68, ¶ 42, 291 P.3d 1 (quoting Streu v. City of Colorado Springs, 239 P.3d 1264, 1268 (Colo.2010)). The trial court's decision to provide the instruction "simply must not exceed the bounds of the rationally available choices." See id. (quoting Big Sky Network Can., Ltd. v. Sichuan Provincial Gov't, 533 F.3d 1183, 1186 (10th Cir.2008)) (internal quotations omitted).
{ 51 The majority accurately identifies evidence that militates against giving the sudden emergency instruction in this case. Maj. op. at 1113-14. However, competent evidence in the record suggests that the instruction was appropriate. Mr. Johnson testified that he was not specifically aware of the ice patch and that the road leading up to the ice was dry. More importantly, expert accident reconstruction testimony indicated that Mr. Johnson attempted to correct his course after losing control of his vehicle. A reasonable inference from that evidence is that Mr. Johnson reacted to a sudden and unexpected cireumstance that was not of his own making. In my view, sufficient evidence existed to justify giving the sudden emergency instruetion, and the trial court's decision to do so was not outside the bounds of the rationally available choices.
IIL.
1 52 Because of the doctrine of stare deci-sis, I would continue to approve giving the sudden emergency instruction where supported by competent evidence. For that reason, and because I believe that the trial court's decision to give the sudden emergency instruction was not an abuse of its discretion under these facts, I would affirm the court of appeals. Accordingly, I respectfully dissent.